Walker, J. Com. App.
The court erred, we think, in sustaining defendant’s special exception to the plaintiff’s petition. The principle seems to be well settled that a railroad company “ is under a special duty to persons who come upon its premises for the purpose of doing business with it as a common carrier. In this case it gives an invitation as well as a license, and does so under the expectation of profit therefrom. It must provide and maintain for them safe approaches to the station and safe platforms.” Pierce on Railroads, 275.
The important question in this case is, whether the plaintiff shows, under the facts alleged in his petition, that he and his wife are persons who are to be regarded as being embraced within the above rule. The limitations of the rule as to those who are, and those who are not, comprehended within it, are fully stated in several well-considered cases of high authority, and, without attempt*254ing a discussion of the subject, we will content ourselves with following what seems to be the rule established by those decisions, - to the effect that the plaintiff is clearly within the protection of the rule. Among those to whom the company is under this obligation are “ persons who are on the premises to welcome the coming or speed the parting guest.” See Pierce on Railroads, supra. The plaintiff and his wife occupied that relation, and more; they went to the defendant’s depot as assistants as well as friends, in order to aid two old and decrepit persons whose business there" was to take the defendant’s train. If the infirmities of passengers to go on the train required the assistance of friends to see them safely on board, servants or friends attending them for that purpose would clearly be in attendance at the depot under an invitation of the company as direct as that given to the passengers themselves, or to hackmen who carry them to and from the station.
In the case of Tobin v. Portland, S. & P. R. Co., 59 Me., 183, where a hackman who was accustomed to carry passengers to and from a railroad depot was injured by a defect in the platform, he was held entitled to recover upon the ground that he was there by the license and permission of the railroad company, and by the accommodation afforded by him to travelers actually contributed to help the company’s business. 8th vol., Eng. & Amer. R. R. Cases, p. 551. And it seems to have been taken for granted, in the case of Langan v. Iron M. & S. R. R. Co., 72 Mo., 392; 3 Amer. & Eng. R. R. Cases, 357, that where a person was at a station helping off a friend with his trunk, the company was bound to exercise as to him due care. As to parties speeding and welcoming friends at railroad stations, the following cases are compiled in vol. 18, p. 156, Amer. & Eng. R. R. Cases, showing the liability of the company for injuries occasioned to such parties whilst at the station, viz.: Lucas v. New Bedford, etc., R. Co., 6 Gray, 64; Keokuk Packet Co. v. Henry, 50 Ill., 264; Doss v. Missouri, etc., R. R. Co., 59 Mo., 27; Langan v. St. Louis R. R. Co., 3 Am. & Eng. R. R. Cases, 355; McKone v. Michigan Central R. Co., 13 Am. & Eng. R. R. Cases, 29.
We conclude, therefore, that the judgment ought to be reversed and the cause remanded.
Bevebsed and eemanded.
[Opinion adopted May 29, 1885.]